United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2990
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Arnaldo Badillo

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: September 6, 2018
                           Filed: September 11, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Arnaldo Badillo directly appeals the district court’s1 judgment entered upon a
jury verdict finding him guilty of conspiracy to distribute cocaine. His counsel has

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967). Counsel challenges the sufficiency of the evidence to convict Badillo,
arguing that the testimony of certain co-conspirators was unreliable; argues that the
district court abused its discretion in the admission of purported hearsay evidence;
and challenges the reasonableness of the within-Guidelines-range sentence. In a pro
se brief, Badillo appears to argue that the statements of various co-conspirators--
which were admitted at trial, and were also used in determining drug quantities for
sentencing--referred to conspiracies other than the one in which he was involved.

      As to counsel’s witness-credibility assertions, we do not evaluate the credibility
of witnesses or the weight to be given their testimony, because credibility
determinations are uniquely within the province of the trier of fact and are entitled to
deference. See United States v. Bassett, 762 F.3d 681, 684 (8th Cir. 2014)
(evidentiary conflicts are resolved in government’s favor, and all reasonable
inferences that support jury’s verdict are accepted); United States v. Aguilar-Portillo,
334 F.3d 744, 747-48 (8th Cir. 2003) (despite concerns about reliability and
consistency of coconspirators’ testimony in exchange for leniency from government,
such testimony detailing defendant’s involvement is sufficient to sustain drug
conspiracy conviction).

      Next, we conclude that the district court did not abuse its discretion in
admitting certain out-of-court statements of Badillo’s co-conspirators, as this
testimony was not hearsay. See United States v. Bercier, 506 F.3d 625, 629-30 (8th
Cir. 2007) (trial witness’s prior consistent out-of-court statement is not hearsay if
offered to rebut express or implied charge against declarant of recent fabrication or
improper influence or motive); Bourjaily v. United States, 483 U.S. 171, 175 (1987)
(out-of-court declaration of co-conspirator is admissible against defendant if
government demonstrates that conspiracy existed, defendant and declarant were
members of conspiracy, and declaration was made during course and in furtherance
of conspiracy). As to Badillo’s pro se arguments that the statements were not made

                                          -2-
in furtherance of the conspiracy, we conclude that the district court did not commit
clear error, as the evidence showed that Badillo participated in delivering large
quantities of cocaine to drug dealers. That these drug dealers would further distribute
the cocaine was plainly foreseeable, as well as integral to the conspiracy to distribute
cocaine. See United States v. Edwards, 994 F.2d 417, 421 (8th Cir. 1993) (district
court’s finding that out-of-court declaration was in furtherance of conspiracy is
reviewed for clear error); United States v. Weekly, 118 F.3d 576, 578 (8th Cir. 1997)
(drug quantity determination is reviewed for clear error; district court may base
defendant’s sentence on drugs attributed to co-conspirators if activities were in
furtherance of conspiracy and were reasonably foreseeable to defendant).

      We further conclude that the district court did not impose a substantively
unreasonable sentence, as the court considered the appropriate factors under
18 U.S.C. § 3553(a) (factors to be considered in imposing sentence), and there is no
indication the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014)
(on appeal, within-Guidelines-range sentence is presumed reasonable); United States
v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where court makes individualized
assessment based on facts presented and addresses § 3553(a) factors, sentence is not
unreasonable). Finally, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                          -3-